DETAILED ACTION
This Office action is in response to the amendment filed 2/7/2022.
Allowable Subject Matter
Claims 1-5, 7-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A virtual non-volatile memory system, comprising: 
a non-volatile storage system; 
a volatile memory system; and 
a Basic Input/Output System (BIOS) that is coupled to the non-volatile storage system and the volatile memory system, wherein the BIOS is configured to: 
designate a portion of the volatile memory system as a virtual Non- Volatile Dual Inline Memory Module (NVDIMM); 
reserve a first portion of the non-volatile storage system for storing virtual NVDIMM data; 
store NVDIMM controller emulation data in a second portion of the non- volatile storage system; report the virtual NVDIMM to an operating system using a NVDIMM Firmware Interface Table (NFIT); 
emulate an NVDIMM controller for the virtual NVDIMM using the NVDIMM controller emulation data stored in the second portion of the non- volatile storage system, wherein the emulating the NVDIMM controller includes: 
providing a virtual NVDIMM register for the virtual NVDIMM in a BIOS database included in the BIOS; 
intercepting read and write instructions generated by the operating system and directed to the virtual NVDIMM; 
executing, using the virtual NVDIMM register, the read and write instructions; and 
transmitting, to the operating system in response to executing the read and write instructions, at least one response; 
determine that a virtual NVDIMM storage event has occurred; and 
copy, in response to determining that the virtual NVDIMM storage event has occurred, data from the portion of the volatile memory system designated as the virtual NVDIMM to the first portion of the non-volatile storage system reserved for storing virtual NVDIMM data.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. Juenemann et al. (US 2019/0042414 A1) and Sankaranarayanan et al. (US 2018/0246775 A1) are the closest prior art of record. Juenemann et al. teaches a BIOS coupled to a non-volatile and volatile memory system that is configured to designated a portion as virtual Non-Volatile Dual Inline Memory Module (NVDIMM), reserve a portion of non-volatile memory for storing NVDIMM data, reporting the virtual NVDIMM to an operating system using an NVDIMM Firmware Interface Table (NFIT), determining that a virtual NVDIMM storage event has occurred, and copying data into the backing store should a virtual NVDIMM power down event occurs. Juenemann et al. does not teach storing emulation data in a second portion of the non-volatile storage system, and thus, also does not each emulating an NVDIMM controller using the data of the second portion wherein emulating the NVDIMM controller includes executing instruction directed to the NVDIMM by the operating system. Sankaranarayanan teaches that functions/features of memory controller can be performed by a higher logic level such as a BIOS, however, is silent as to the specific details of emulating the NVDIMM controller. For example, Sankaranarayanan does not teach the BIOS intercepting read/write instructions generated by the operating system and executing such read/write instructions using the virtual NVDIMM register. Sankaranarayanan also does not teach the BIOS sending a response to the operating system when the read/write instructions have been executed. 
Claims 2-5 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Independent claims 7 and 14 recite subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 8-11, 13, 15-18 and 20 depend upon either claims 7 or 14, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139